DETAILED ACTION
Election/Restrictions
Newly submitted amended claim 49 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claim has been amended to delete prior limitations and add new limitations to provide for an invention not previously examined nor considered. Had the claims as presently drafted been originally presented a restriction requirement would have been made.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 49-51 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Contrary to applicant’s remarks. Claim 49 has not been amended to incorporate the previously indicate allowable subject matter of claim 9 (and claims 4 which it previously depended upon in view of claim 1).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 



In claim 1, amend paragraph (c) to read as:

(c)  a third chamber adjacent to and fluidically connected to the first chamber; 

Cancel withdrawn claims 31-33 and claims 49-51.
Allowable Subject Matter
Claims 1-2, 11, 13, 19, 24-25, 28-29, 38-40, and 42-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to incorporate previously indicated allowable subject matter and to overcome further 112 issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sticker; Drago et al.; Goodwin, JR.; Richard H.; LARSEN; Jacob Mollenbach et al.; Iida, Kazuhiro et al.; Daridon, Antoine; and Goodwin, Jr.; Rchard H. disclose particle motility devices and methods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798